Citation Nr: 1213525	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-18 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment on January 15, 2009 from Columbia Horizon Medical Center and SE Emergency Physicians. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from October 1951 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision of the Murfreesboro, Tennessee, Department of Veterans Affairs Medical Center (VAMC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the treatment he received from Horizon Medical Center on January 15, 2009 was for an emergency condition.  He states that he called his VA physician twice but did not receive a return call before deciding to seek treatment at a nearby emergency room at a private facility.  The Veteran argues that the VA's delay in returning his call in a timely fashion is the reason he was forced to obtain private care.  

The record shows that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in April 2007, in which he named the Tennessee Department of Veterans' Affairs as his representative.  There is no indication in either the claims folder or the electronic record that the Veteran has withdrawn this power of attorney or obtained different representation.  

The record further shows that the Veteran's representative was not notified of the March 2009 denial of the Veteran's claim.  In addition, the representative was not provided with a copy of the March 2010 statement of the case.  There is no indication that the representative was aware of this claim until after it was certified to the Board.  Consequently, they have not had the opportunity to review the claims folder and submit argument in support of the Veteran's claim.  

The Veteran is entitled to full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2011).  The Board finds that the failure to notify the Veteran's representative of this claim and appeal has denied the Veteran this right and prevented the representative from submitting argument in support of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Tennessee Department of Veterans' Affairs or any other entity the Veteran may subsequently appoint as his representative an opportunity to review the Veteran's claims folder, to include the separate file from the Murfreesboro, Tennessee VAMC.  The representative should then be invited to submit a VA Form 646 or any other evidence or argument in support of the Veteran's claim.  

2.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



